Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 16-34 as filed 11/19/2021 are the current claims hereby under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 has been considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:
In claim 16, please change “performing an initial evaluation of the patient and an initial SEM scan” to read “performing an initial evaluation of the patient and an initial sub-epidermal moisture (SEM) scan”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 16-20, 22-24, and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 16 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites limitations directed to the judicial exception Abstract Ideas by reciting mental processes. Specifically:
performing an initial evaluation of the patient and an initial SEM scan of each body location selected for monitoring upon admission
calculating a set of initial delta values for each body location selected for monitoring
determining that a patient is deviated and setting an intervention level to N=1 if any initial delta value from the set of initial delta values is greater than or equal to a first threshold
implementing a level-N intervention for each body location having an initial delta value from the set of initial delta values greater than or equal to the first threshold,
performing subsequent SEM scans of each body location selected for monitoring at a level-N frequency
calculating a set of subsequent delta values
The claim limitations above are directed to mental process as they can all be reasonably performed by the human mind.
Regarding 1, when described at a high level of generality an initial evaluation can be performed mentally by a human observer through mere visual inspection of the patient’s skin or through a risk assessment of additional factors provided to the observer as described in claim 34 of the instant application. Additionally, an initial “SEM” can likewise be performed visually by a human observer and the underlying condition estimated mentally as the claim fails to recite specific structures or methods used for perform this “SEM scan.”
Regarding 2, the limitations are directed to simple mathematical calculations that be performed mentally.  
Regarding 3, the step can be performed mentally using a simple comparison and set of rules.
Regarding 4, the intervention for each location is described at such a high level of generality that it encompasses embodiments which includes mental processes, such as increasing a frequency of visual inspection of the location by the observer.
Regarding 5 and 6, the steps are similar to steps in 1 and 2 and can be performed mentally as described above.  
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does not recite any additional elements not directed to the judicial exception (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step as the claim only recite limitations directed to the judicial exception (No at Step 2B). 

Regarding claim 17, the claim further recites only limitations directed to the judicial exception. As described above, “interventions” when described at high-levels of generality includes interventions that can be performed mentally as can performing SEM scans.

Regarding Claims 18-19, 23-24, and 34, the claims further describe steps directed to the judicial exception as described above.   

Regarding Claim 20, the claim recites the limitations directed to the judicial exception “performing a final set of SEM scans of all body locations selected for monitoring” and “calculating a final set of delta values for each body location scanned” which can be performed mentally as described above. The claim further recites the limitation not directed to the judicial exception “documenting the final set of delta values” which recites only the insignificant extra-solution activity of outputting data in any generic manner through the use of any device such as a generic computer. 

   Claims 21 and 24-33 are not rejected under 35 U.S.C. 101 because the claims recite implementing specific interventions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-18 and 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10898129 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as described below.
Instant Application 17/531,084
US 10898129 B2
Claim 16:
performing an initial evaluation of the patient and an initial SEM scan of each body location selected for monitoring upon admission
calculating a set of initial delta values for each body location selected for monitoring
determining that a patient is deviated and setting an intervention level to N=1 if any initial delta value from the set of initial delta values is greater than or equal to a first threshold
implementing a level-N intervention for each body location having an initial delta value from the set of initial delta values greater than or equal to the first threshold
performing subsequent SEM scans of each body location selected for monitoring at a level-N frequency
calculating a set of subsequent delta values

Claim 22: 
(a) evaluating a patent for a risk of pressure ulcer in a patient upon admission to a care facility…making a first plurality of Sub-Epidermal Moisture (SEM) measurements in the patient
(b) calculating a first delta value from a portion of the first plurality of SEM measurements
(d) determining whether the first delta value exceeds a first threshold

administering a first intervention of level-N if the first delta value exceeds the first threshold
continuing to make a plurality of SEM measurements at the first pre-determined frequency if the second delta value does not exceed the second threshold
calculating a second delta value from a portion of the second plurality of SEM measurements
Claim 17:
implementing a level N+1 intervention
performing further SEM scans at a level-N+1 frequency if any subsequent delta value from the set of subsequent delta values is greater than or equal to any initial delta value from the set of initial delta values at the same body location
Claim 22:
(g) administering a second intervention of level-M if the second delta value exceeds the second threshold, where M is an integer and M is greater than N
(h) making a plurality of SEM measurements at a second pre-determined frequency corresponding to level-M if the second delta value exceeds the second threshold
Claim 18: 

continuing the level-N intervention and performing further SEM scans at the level-N frequency if all subsequent delta values from the set of subsequent delta values above the first threshold are less than the respective prior delta values at the same body location
Claim 22:

continuing to administer the first intervention if the second delta value does not exceed the second threshold
Claim 21: 
wherein the level-N intervention is selected from a group comprising a standard mattress, a high-specification mattress, a low-friction sheet cover, a low-friction padded mattress surface, a silicone pad, a dressing, a heel boot, a barrier cream, a topical cream to enhance perfusion, turning the patient at a first interval, and turning the patient at a second interval that is shorter than the first interval
Claims 10 and 12-21:
The claims describe potential interventions including those listed in claim 21 of the instant application.
It would have been obvious to select the intervention from the list provided in claims 10 and 12-20 of US 10787129 B2 to decrease the patients chance of developing a pressure ulcer. 
Claims 22 and 23:
wherein the level-N+1 frequency is greater than the level-N frequency
wherein the level-N-1 frequency is lesser than the level-N frequency
There appears to be no importance of the level-N frequency being either greater than or less than the level-N+1 frequency in the generic case. As the patented application describes a first and second frequency for the level-N and level-M case, it would be obvious to change the frequency to optimize performance of the method based on what the actual intervention is. 
Claims 24-33:
The claims list interventions for each level
Claims 11-21:
The claims list the same level and intervention combinations as the instant application
Claim 34:
wherein the initial evaluation is at least one of a risk assessment and a visual assessment.
Claim 3:
step (a) further comprises performing a visual assessment


Claims 16, 21-23, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-27 of U.S. Patent No. 11426118 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as described below.
Instant Application 17/531,084
US 11426118 B2
Claim 16:
performing an initial evaluation of the patient and an initial SEM scan of each body location selected for monitoring upon admission
calculating a set of initial delta values for each body location selected for monitoring
determining that a patient is deviated and setting an intervention level to N=1 if any initial delta value from the set of initial delta values is greater than or equal to a first threshold
implementing a level-N intervention for each body location having an initial delta value from the set of initial delta values greater than or equal to the first threshold
performing subsequent SEM scans of each body location selected for monitoring at a level-N frequency
calculating a set of subsequent delta values

Claim 1:
performing an initial capacitance scan of a body location selected for monitoring, converting capacitance measurements from said initial capacitance scan into sub-epidermal moisture (SEM) values
calculating an initial delta value for the body location from the SEM values
determining that there is possible damage at the body location if the initial delta value is greater than a first threshold
performing a subsequent capacitance scan of the body location at a first time interval when the initial delta value is greater than the first threshold
calculating a subsequent delta value for each of the subsequent capacitance scans
Claim 14:
performing an initial risk assessment of the patient
Claim 6:
implementing an intervention if the initial delta value is greater than or equal to a second threshold
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include performing an initial risk assessment of the patient and implementing an intervention when the delta is above a threshold to provide sufficient care to a patient at risk.
Claim 21: 
wherein the level-N intervention is selected from a group comprising a standard mattress, a high-specification mattress, a low-friction sheet cover, a low-friction padded mattress surface, a silicone pad, a dressing, a heel boot, a barrier cream, a topical cream to enhance perfusion, turning the patient at a first interval, and turning the patient at a second interval that is shorter than the first interval
Claim 8:
wherein the intervention is selected from a group comprising a standard mattress, a high-specification mattress, a low-friction sheet cover, a low-friction padded mattress surface, a silicone pad, a dressing, a heel boot, a barrier cream, a topical cream to enhance perfusion, turning the patient at a first interval, and turning the patient at a second interval that is shorter than the first interval
Claims 22 and 23:
wherein the level-N+1 frequency is greater than the level-N frequency
wherein the level-N-1 frequency is lesser than the level-N frequency
There appears to be no importance of the level-N frequency being either greater than or less than the level-N+1 frequency in the generic case. As the patented application describes a first and second frequency for the level-N and level-M case, it would be obvious to change the frequency to optimize performance of the method based on what the actual intervention is.
Further, claim 1 states that the level N frequency is greater as the interval is shorter
Claim 34:
wherein the initial evaluation is at least one of a risk assessment and a visual assessment.
Claim 14:
performing an initial risk assessment of the patient


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791